


110 HR 5979 IH: Stillbirth Awareness and Research Act

U.S. House of Representatives
2008-05-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5979
		IN THE HOUSE OF REPRESENTATIVES
		
			May 6, 2008
			Mr. King of New York
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend the Public Health Service Act to provide for the
		  national collection of data on stillbirths in a standardized manner, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Stillbirth Awareness and Research Act
			 of 2008.
		2.Findings; sense of
			 Congress
			(a)FindingsThe Congress finds the following:
				(1)While States issue both a birth and a death
			 certificate when a baby lives for only moments outside the womb, most States
			 issue only a death certificate in the case of a stillbirth.
				(2)Almost half of the States have enacted
			 legislation called MISSing Angels bills allowing a State to issue a
			 Certificate of Birth Resulting in Stillbirth, and many other
			 States are considering such legislation.
				(b)Sense of
			 CongressIt is the sense of
			 the Congress that more States should enact legislation that allows the issuance
			 of a Certificate of Birth Resulting in Stillbirth when the
			 pregnancy results in a stillbirth.
			3.National
			 stillbirth registryPart B of
			 title III of the Public Health Service Act (42 U.S.C. 243 et seq.) is amended
			 by inserting after section 317S the following:
			
				317T.National
				stillbirth registry
					(a)EstablishmentFor the purposes described in subsection
				(b), the Secretary, acting through the Director of the Centers for Disease
				Control and Prevention, shall, by grant or contract, establish and maintain a
				scientific registry of stillbirths in the United States (in this section
				referred to as the registry).
					(b)PurposesThe
				purposes of the registry are—
						(1)to provide a
				national repository for reporting and maintaining in a consistent manner data
				on stillbirths; and
						(2)to make such data
				available for research on the causes and prevention of stillbirths.
						(c)ContentThe registry shall include, with respect to
				each stillbirth, information on the stillborn fetus and the mother’s health and
				pregnancy as collected and submitted by States on the U.S. Standard Report of
				Fetal Death. In submitting such information, the Director of the Centers for
				Disease Control and Prevention shall require States to use the standard
				definition of stillbirth and the standard protocol for stillbirth data
				collection and surveillance as determined pursuant to subsection (d).
					(d)Determination of
				standard stillbirth definition and protocol
						(1)In
				generalFor purposes of this
				section, the Secretary shall provide for the development of the
				following:
							(A)A standard
				definition of stillbirth.
							(B)A standard protocol
				for stillbirth data collection and surveillance.
							(2)ConsultationThe
				Secretary shall ensure that the standard definition and protocol described
				paragraph (1) are developed under such paragraph in a manner that ensures the
				consultation of representatives of health care organizations, State and local
				governments, and other interested entities specified by the
				Secretary.
						.
		4.Sense of Congress
			 on NIH funding for stillbirth researchIt is the sense of the Congress that the
			 Director of the National Institutes of Health should increase the allocation of
			 funds and other resources for stillbirth research.
		5.National public
			 awareness campaign
			(a)In
			 generalThe Secretary of
			 Health and Human Services shall carry out a national campaign to increase
			 public awareness and knowledge of stillbirths and public and State awareness of
			 the standard stillbirth definition and standard protocol for stillbirth data
			 collection and surveillance under section 306(h)(3) of the Public Health
			 Service Act, as added by section 3.
			(b)Measures To
			 reduce the incidence of stillbirthsActivities under the national campaign
			 under subsection (a) shall include—
				(1)the dissemination of information on
			 measures for mothers to maintain a healthy pregnancy and assess fetal
			 health;
				(2)the dissemination of information on good
			 prenatal care practices such as not drinking alcohol or smoking; and
				(3)the promotion of fetal movement awareness
			 and taking proactive steps to monitor a baby’s movement beginning at
			 approximately 28 weeks into the pregnancy.
				
